News Release TSX:RMX | NYSE Amex:RBYDecember 16, 2009 Rubicon Provides year end F2 Gold System update, Red Lake, Ontario -Continuity of the F2 Zone developing to the Northeast- Rubicon Minerals Corporation (RMX.TSX: RBY.NYSE-AMEX) is pleased to provide a year end update of results from its 100%-owned Phoenix Gold Project, located in the heart of the prolific Red Lake Gold District of Ontario. New results continue to expand the F2 Gold System, where 96,500 metres of drilling have been completed to date (see news releases since March 12, 2008 and www.rubiconminerals.com for details). The current drill program is testing a 1200-metre by 1600-metre target area, and is referred to as the ‘9X drill plan’. Significant new results are summarized below and all new results are presented in Table 1 and Figures 1 and 2. Northeastern Area · Significant gold mineralization intersected from four new drill holes focused in the northeastern Target Area 4 include:2.06 oz/t gold over 2.0 feet (70.7 g/t gold over 0.6 metre) in drill hole 122-32; 1.33 oz/t gold over 3.3 feet (45.5 g/t gold over 1.0 metre) from drill hole 122-29; 0.31 oz/t gold over 9.8 feet (10.7 g/t gold over 3.0 metres), including 0.87 oz/t gold over 3.0 feet (29.7 g/t gold over 0.9 metre) in drill hole 122-19; and 0.15 oz/t gold over 17.6 feet (5.2 g/t gold over 5.4 metres), including 0.75 oz/t gold over 2.1 feet (25.7 g/t gold over 0.7 metre in drill hole F2-81.The gold-bearing geology can now be correlated over 400 metres to the northeast from initial F2 Zone discovery in the centre of Target Area 1. This implies considerable lateral and depth potential to outline a new zone to the northeast of the F2 Zone which remains open along strike and to depth. · Within the northeast part of Target Area 1, new high-grade gold intercepts included 2.03 oz/t gold over 3.3 feet (69.5 g/t gold over 1.0 metre) and 1.02 oz/t gold over 3.3 feet (35.1 g/t gold over 1.0 metre) and 0.57 oz/t gold over 4.9 feet (19.5 g/t gold over 1.5 metres) including 0.80 oz/t gold over 3.3 feet (27.4 g/t gold over 1.0 metre) from hole 122-24. Southwestern Area, including the122-10 Zone · Drilling to the southwest in Target Area 1, from hole 122-21 includes significant intercept 0.22 oz/t gold over 29.5 feet (7.4 g/t gold over 9.0 metres) including high-grade of 1.13 oz/t gold over 3.9 feet (38.6 g/t gold over 1.2 metres) further expanding the discovery core zone of Target Area 1. · Infill results reported in this release continue to expand the mineralization of the 122-10 Zone (see Table 1 and Figures 1 and 2). The 122-10 Zone is named for the drill hole first reported from this zone on September 14, 2009 (see also news release dated October 22, 2009 for subsequent results).The 122-10 Zone now extends over 430 metres vertically and 106 metres along strike.Drill plans for the new year will continue to test this emerging gold zone. “2009 has been a year of significant progress at the F2 Zone. We have established that the F2 Gold System is of significant size and remains open for expansion with the discovery of new zones. In 2010, we will commence our aggressive 158,000 metre drill program that is designed to expand the current known limits of the system and provide detailed drilling information of internal areas and potential new zones identified for follow-up. We wish to thank all of our employees and contractors for their efforts in making 2009 both a successful and safe year as we look forward to the exciting 2010 programs.” said David Adamson, President and CEO. Table 1: Assay Results Hole Depth to centre of intercept (m) Gold (g/t) Metres Gold (oz/t) Feet 122-14 ** 335 3.9 8.3 0.11 27.1 122-18 134 14.8 1.0 0.43 3.3 122-19 381 10.7 3.0 0.31 9.8 incl. 381 29.7 0.9 0.87 3.0 122-19 397 5.8 2.5 0.17 8.2 122-20 Abandoned 122-21 347 7.4 9.0 0.22 29.5 incl. 348 38.6 1.2 1.13 3.9 122-21 390 3.0 4.0 0.09 13.1 122-21 464 4.0 6.0 0.12 19.7 122-22 249 18.4 1.0 0.54 3.3 122-24 461 11.3 1.0 0.33 3.3 122-24 474 69.5 1.0 2.03 3.3 122-24 502 3.0 7.2 0.09 23.6 122-24 546 19.5 1.5 0.57 4.9 incl. 546 27.4 1.0 0.80 3.3 122-24 552 35.1 1.0 1.02 3.3 122-25 Anomalous 122-26 No significant assays 122-27 No significant assays 122-28 135 3.2 6.0 0.09 19.7 incl. 136 12.7 1.0 0.37 3.3 122-29 277 3.6 3.0 0.11 9.8 122-29 293 45.5 1.0 1.33 3.3 122-32 440 70.7 0.6 2.06 2.0 F2-79 Anomalous F2-80 550 3.2 5.3 0.09 17.4 F2-80 487 12.9 3.0 0.38 9.8 incl.* 486 61.0 0.5 1.05 1.6 F2-80 723 11.1 2.0 0.32 6.6 F2-80 819 5.0 2.0 0.15 6.6 F2-80-W2 706 3.4 4.0 0.10 13.1 F2-81 290 5.2 5.4 0.15 17.6 incl. 292 25.7 0.7 0.75 2.1 F2-81 341 3.6 5.0 0.10 16.4 Holes with the prefix ‘122’ were drilled from underground; all other holes are drilled from surface. Assays are uncut. Results satisfy the following criteria: >10.0 gram gold x metre product and >3.0 g/t gold.A complete listing of results to date for the F2 Zone is available at www.rubiconminerals.com. *Previously released intercept (see News Release October 22, 2009) now part of an expanded interval of new results this news release ** this assay replaces the previously reported interval (Nov 19, 2009) of 4.5 g/t gold over 8.3 metres which was reported in error. Rubicon Minerals Corporation is a well-funded exploration and development company, focused on exploring for gold in politically safe jurisdictions with high geological potential. Rubicon controls over 65,000 acres of prime exploration ground in the prolific Red Lake gold district of Ontario which hosts Goldcorp's high-grade, world class Red Lake Mine. In addition to its Red Lake holdings, Rubicon also controls over 380,000 acres surrounding the Pogo Mine in Alaska as well as 225,000 acres in northeast Nevada. Rob McEwen, President and CEO of McEwen Capital and former Chairman and CEO of Goldcorp, owns 21.5% of the issued shares of the Company. RUBICON MINERALS CORPORATION "David W. Adamson" President & CEO Assaying and Qualified Person Assays were conducted on sawn NQ-sized half core sections. Further drilling is required before the true widths of reported intercepts can be determined. The saw blade is routinely cleaned between samples when visible gold is noted during logging and sampling of the drill core. Assays were conducted by SGS Minerals Services using standard fire assay on a 30 gram (1 assay ton) sample with a gravimetric finish procedure. Assays are uncut as is standard practice in Red Lake.
